Citation Nr: 1213316	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  07-34 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for joint pain, other than bilateral knee disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran served on active duty from October 1988 to September 1997.

These matters come before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO, among other things, denied entitlement to service connection for headaches and joint pain.  The Board has recharacterized the issues for the reasons stated below.

The record also reflects that the Veteran perfected appeals as to the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), a skin rash, and bilateral knee pain.  In a November 2010 rating decision, the RO granted service connection for PTSD and lower extremity dermatitis.  Likewise, in a September 2011 decision, the RO granted service connection or right knee patello-femoral pain syndrome and status post residual left patellar fracture.  Such actions by the RO are considered full grants of the benefits sought on appeal.  Accordingly, the Board no longer has appellate jurisdiction over the matters and they are not discussed in the decision below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Department of Veterans' Affairs must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a)(West 2002); 38 C.F.R. § 3.159(c)(d) (2011).  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  
The Veteran's DD Form 214 reflects that his military occupational specialty was that of a security guard and that he received the Southwest Asia Service Medal, the Combat Action Ribbon, and the Sea Service Deployment Ribbon, Kuwait.  

He filed claims for entitlement to service connection for generalized joint pain and headaches in October 2005.  The record shows that the RO denied the Veteran's headache claim on a direct incurrence basis because of a lack of a showing of a current disability related to service.  It also denied the Veteran's joint pain disability on a direct incurrence basis because joint pain was considered a finding or symptoms of an underlying disability, was not in and of itself ratable under the current schedule for ratable disabilities.

However, under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2011), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest at any time prior to December 31, 2011.  A qualifying chronic disability is either an undiagnosed illness or a medically unexplained chronic multisymptom illness such as headaches and joint pain.  Signs or symptoms that may be manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness include headaches and joint pain.  See 38 C.F.R. § 3.317(b)(3),(5).  

These are precisely the type of symptoms described by the Veteran (who served in the Persian Gulf) and he is therefore entitled to a VA examination as to the etiology of these symptoms, none of which have been attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 C.F.R. § 3.317(a)(1)(ii) (precluding consideration of disability as qualifying chronic disability if attributed to any known clinical diagnosis).  The Board has recharacterized the issues on appeal to include the symptoms described by the Veteran and consideration of entitlement to service connection for these symptoms under the above cited statute and regulations.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his headaches and joint pain (other than bilateral knee disability).  After securing the necessary authorizations for release of this information, obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  Schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of his claimed joint pain (other than bilateral knee disability) and headaches.  All necessary tests should be conducted. 

The claims file, including a copy of this Remand, must be made available to the examiner in conjunction with the examination.

The examiner is asked identify all appropriate clinical diagnoses.  If any joint pain (other than bilateral knee disability) or headache symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology and explain why it cannot be so attributed. 

If a known clinical diagnosis is found to be responsible for the symptomatology, the examiner should indicate whether it (50 percent probability or more) such diagnosis is etiologically related to the Veteran's military service.   The examiner should also specifically comment on whether it is as least as likely as not the Veteran's current headaches are related to the documented complaints of headaches in April 1997 and August 1997, and on his September 1997 separation examination.

A complete rationale should accompany any opinion provided.  If an opinion cannot be provided without resorting to mere speculation, it should be so stated and an explanation should be provided as to why that is so.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and provide an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.
	
The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


